 

Exhibit 10.154

 

Summary of Material Terms – Consulting Agreement with Jean Madar Holding SAS

 

1. Jean Madar Holding SAS (“Consultant”) is act as a consultant to Inter
Parfums, Inc. (“Company”), and to provide services commensurate with the
responsibilities and obligations of the Chief Executive Officer of Company in
such places as may be agreed upon between Company and Consultant, provided that
no services shall be rendered within the United States.

 

2. The term of this Agreement is for a period of one (1) year commencing as of
January 1, 2013, and shall continue in effect for subsequent annual periods
unless

 

(a) either party provides the other party with 120 days advance notice, or

 

(b) Jean Madar, the Chief Executive Officer of Company, ceases to be the Chief
Executive Officer of Company, in which case this Agreement shall terminate
coterminous with such cessation.

 

3. Compensation: For 2013, Company agrees to pay to Consultant $250,000, payable
in equal monthly installments. For subsequent years, the remuneration to be paid
from Company to Consultant shall be as negotiated between Consultant and the
Executive Compensation and Stock Option Committee of the Board of Directors of
Company.

 

 





